           Case 1:21-cv-00127-JGK Document 5 Filed 01/15/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 LISA F. JENKINS,

                                   Plaintiff,

                       -against-                                     21-CV-127 (JGK)

                                                                  ORDER OF SERVICE
 HUNTINGTON’S DISEASE SOCIETY OF
 AMERICA,

                                   Defendant.

JOHN G. KOELTL, United States District Judge:

       The Court construes Plaintiff’s pro se complaint as asserting claims under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17; 42 U.S.C. § 1981; the New York

State Human Rights Law, N.Y. Exec. Law §§ 290 to 297; and the New York City Human Rights

Law, N.Y.C. Admin. Code §§ 8-101 to 131. Plaintiff alleges that her employer discriminated

against her based on her race. By order dated January 7, 2021, the Court granted Plaintiff’s

request to proceed in forma pauperis (IFP).

A.     Order of Service

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is
           Case 1:21-cv-00127-JGK Document 5 Filed 01/15/21 Page 2 of 4




issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Huntington’s Disease Society of

America through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for this defendant. The

Clerk of Court is further instructed to issue a summons and deliver to the Marshals Service all

the paperwork necessary for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

B.      Consent to Electronic Service

        In light of the current global health crisis, parties proceeding pro se are encouraged to

submit all filings by email to Temporary_Pro_Se_Filing@nysd.uscourts.gov. Instructions for

filing by email are located at https://nysd.uscourts.gov/forms/instructions-filing-documents-

email. Pro se parties also are encouraged to consent to receive all court documents electronically.

A consent to electronic service form is available on the Court’s website. Pro se parties who are

unable to use email may submit documents by regular mail or in person at a drop box at one of

the designated courthouse locations in Manhattan (500 Pearl Street) or White Plains (300

Quarropas Street). For more information, including instructions on this new email service for pro

se parties, please visit the Court’s website at https://www.nysd.uscourts.gov.

                                                  2
            Case 1:21-cv-00127-JGK Document 5 Filed 01/15/21 Page 3 of 4




                                           CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

         The Clerk of Court is further instructed to complete the USM-285 form with the address

for the Huntington’s Disease Society of America and deliver all documents necessary to effect

service to the U.S. Marshals Service.

SO ORDERED.

Dated:     January 15, 2021
           New York, New York                                    /s/ John G. Koeltl

                                                                JOHN G. KOELTL
                                                            United States District Judge




                                                   3
Case 1:21-cv-00127-JGK Document 5 Filed 01/15/21 Page 4 of 4




             DEFENDANT AND SERVICE ADDRESS


   Huntington’s Disease Society of America
   505 Eighth Avenue #902
   New York, N.Y. 10018
